PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/851,940
Filing Date: 22 Dec 2017
Appellant(s): Braudes et al.



__________________
Scott Weitzel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 16, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	The appellant recites from claim 1:
“provides a telecommunication service for telecommunication devices on the network and is configured to provide the telecommunication service utilizing a configured network topology, comprising a first arrangement of networked components providing the telecommunication service.”
	The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The claimed “configured network topology” and “network components”, are given the broadest reasonable interpretation and can cover both virtual/logical components or physical components. It is well known to one of ordinary skill in the networking arts to employ virtual/logical components and/or physical components. Furthermore, a virtual/logical component inherently comprises a physical component to support the virtual/logical software instructions and operations.  

The appellant argues on page 6 of the Brief:
“Appellant respectfully traverses. In part, combining the references, so that the services
provided by the virtual components of Nagaraja can merely be combined with the teachings of
Allen, wherein components are physical, even assuming arguendo the possibility of such a
combination, fails to produce a combination that renders the claims obvious.”
In response to appellant's argument that the virtual components of Nagaraja can be combined with the physical components of Allen, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Furthermore, the claimed invention recites “each of the networked components comprise a physical component”. The claim does not positively recite that the “configured topology” is solely directed to physical network components. The addition of reciting the networked components comprise physical components can be equally covered by logical/virtual components which inherently would comprise “physical components” (which are necessary for the logical/virtual components to operate). The claim does not positively require it is a “physical” network topology that is being configured. However, the rejections set forth within the final rejection, teach prior art wherein network components comprise a physical component. 

The appellant argues on page 7 of the Brief:
	“Appellant submits that merely combining the physical components of Allen fails to provide what is claimed. For example, the virtual components may be arranged differently to form a different topology of virtual components, even within static physical components of Allen. Conversely, the physical components may be reconfigured into a different physical topology but with the virtual topology provided by Nagaraja remaining. Affecting a change to the topology of the virtual components that necessarily results in a change to the topology of the physical components is absent from the references individually or in combination. As a result, one of ordinary skill having benefit of Nagaraja and Allen would be unable to derive Appellant's claim 1.”
In response to appellant's argument that the virtual components of Nagaraja can be combined with the physical components of Allen, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Furthermore, the claimed invention recites “each of the networked components comprise a physical component”. The claim does not positively recite that the “configured topology” is solely directed to physical network components. The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The addition of reciting the networked components comprise physical components can be equally covered by logical/virtual components which inherently would comprise “physical components” (which are necessary for the logical/virtual components to operate). The claim does not positively require it is a “physical” network topology that is being configured. However, the rejections set forth within the final rejection, teach prior art wherein network components comprise a physical component. 


“At most—and Appellant submits, with benefit of hindsight—the individual components
may exist in the art of record, however, the particular arrangement and functions is outside the
teaching or the proffered combination of the prior art. No teaching in the art of record, provides
for a change in the physical topology of networked components based on a datum and as
modified by an override datum without simultaneously disclosing other outcomes, such as where
virtual resources are provided in a different virtual topology but within the same physical
topology and where the virtual topology is the same while the underlying physical topology is
changed.” (emphasis underlining added by Examiner).
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., change in the physical topology) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims recite “causing…to configure the network topology of the network” and “each of the networked components 
While one of ordinary skill in the art would recognize it would be inherently necessary for logical/virtual network components to comprise physical components to operate, the final rejection provided for the relevant prior art of Allen ‘013 teaching network components can be physical components. 
In addition, claims 1-20 were rejected by Nagaraja et al. ‘463 in view of Wohlert et al., wherein Wohlert et al. ‘171 teaches nodes/components may be physical or virtual nodes (see p. 10, 1st paragraph of Final Rejection). 

	The appellant argues on page 8 of the Brief:
“Additionally, such a combination would require the topology of the hardware hosting the virtual resource to be changed even while one of the key principles of operation of virtual
resources is their independence from a specific hardware and fluidity of execution between
physical resource. Accordingly, the proffered combination of Nagaraja and Allen renders the
combination unsatisfactory for its intended purpose, counter to MPEP §2143.01(V), as well as,
changing the principle of operation to tightly couple hardware with software and thereby change
the principle of operation, counter to MPEP §2143.01(VI). Deployment in different hardware
resources to provide a virtualized environment on top of the hardware. (see, Nagaraja, in
particular, §0076, 0101).”
The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The claim recites “to configure the network topology”. Thus the network topology can be directed to logical/virtual network topology (as disclosed by Nagaraja et al. ‘463). The additional limitation of “the networked components comprise a physical component” does not explicitly provide for a change in the physical topology of network components. The claim scope covers a scenario wherein the network components can be directed to logical/virtual components that are configured for the network topology. The additional feature of the network components comprise a physical component are taught by the prior art (see Allen and Wohlert). The broadest reasonable interpretation does not require a physical topology to be reconfigured.  

	The rejection of claims 1-20 over Nagaraja et al. in view of Wohlert et al. should be upheld in view of appellant’s lack of rebutting the merits of this rejection set forth within the final rejection. 









Respectfully submitted,
John B. Walsh
/JOHN B WALSH/Primary Examiner, Art Unit 2451                                                                                                                                                                                                        
Conferees:
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451                                                                                                                                                                                                        

/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.